                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:18-cv-09433-SJO (GJS)                                Date     January 16, 2019
 No.
 Title          Robert Al Lammers v. Sandra Hutchins



 Present:                 Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                             N/A
                  Deputy Clerk                                  Court Reporter / Recorder
         Attorneys Present for Petitioner:              Attorneys Present for Respondents:
                   None present                                        None present

 Proceedings:           (IN CHAMBERS) Order To Show Cause re: Possible Dismissal

The Court is in receipt of Respondent’s Motion To Dismiss Petition filed on January 14,
2019, along with the related lodged documents [Dkts. 8-9, collectively, “Motion”]. The
Motion argues, inter alia, that the Court should dismiss this action without prejudice
pursuant to the abstention doctrine. See, e.g., Younger v. Harris, 401 U.S. 37, 45-46
(1971). Respondent notes that Petitioner’s re-sentencing proceedings are pending, which
is confirmed by the Court’s own review of the record pursuant to F.R. Evid. 201.

The Court has carefully reviewed the Petition, the Motion, and the available record and
concludes that abstention appears to be required pursuant to the pendency of Petitioner’s
sentencing proceedings. As Petitioner had not yet been resentenced at the time the
Petition was filed nor by now, his state criminal judgment is not final for federal habeas
purposes. See Burton v. Stewart, 549 U.S. 147, 156 (2007) (“‘Final judgment in a
criminal case means sentence. The sentence is the judgment.’”) (citation omitted). Once
he is resentenced, Petitioner may, or may not, decide to appeal his new sentence. Until
that resentencing and any appeal (or not) occurs, Petitioner’s state criminal case remains
pending.

Under the Younger abstention doctrine, a federal court will not intervene in a pending
state criminal proceeding absent extraordinary circumstances. See Younger, 401 U.S. at
43-54; see also, e.g., San Remo Hotel v. City and County of San Francisco, 145 F.3d


                                                                                   Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                      Page 1 of 3
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
 Case           2:18-cv-09433-SJO (GJS)                           Date    January 16, 2019
 No.
 Title          Robert Al Lammers v. Sandra Hutchins

1095, 1103 (9th Cir. 1998) (“[u]nder Younger abstention, federal courts may not grant
declaratory or injunctive relief that would interfere with state criminal . . . proceedings”).
In Edelbacher v. Calderon, 160 F.3d 582 (9th Cir. 1998), the Ninth Circuit considered a
federal habeas petition filed after conviction but while resentencing proceedings were
pending. The Ninth Circuit held that Younger abstention was required and opined that,
“[w]hen there is a pending state penalty retrial and no unusual circumstances, we decline
to depart from the general rule that a petitioner must await the outcome of the state
proceedings before commencing his federal habeas corpus action.” Id. at 582-83, 587.

Given that Petitioner’s judgment is not yet final, the 28 U.S.C. § 2244(d) one-year
limitations period has not yet commenced running for any federal habeas challenge he
wishes to bring with respect to his state court conviction and/or sentence. See Burton,
549 U.S. at 156 (“Burton’s limitations period did not begin until both his conviction and
sentence ‘became final by the conclusion of direct review or the expiration of the time for
seeking such review’”); see also Villaneda v. Tilton, 432 Fed. Appx. 695, 2011 WL
1770860, at *1 (9th Cir. May 10, 2011) (under Burton, the petitioner’s limitations period
did not commence until both his conviction and sentence were final and, thus, not until
after his time to appeal lapsed following resentencing); Rashad v. Lafler, 675 F.3d 564,
568-69 (6th Cir. 2012) (for purposes of the limitations period, the petitioner’s judgment
did not become final until the conclusion of direct review of the new sentence he received
at resentencing); Scott v. Hubert, 635 F.3d 659, 666 (5th Cir. 2011) (when a conviction is
affirmed on appeal but the sentence is vacated and the case is remanded for resentencing,
the judgment is not final, and the limitations period does not commence, until the
conclusion of direct review following resentencing and/or the expiration of the time for
such); Ferreira v. Secretary, Dep’t of Corr., 494 F.3d 1296, 1292 (11th Cir. 2007)
(same). Thus, there are no timeliness concerns here that might affect the abstention issue.
Moreover, the record is bereft of any circumstances – much less an unusual one – that
could compel this Court to disregard the Younger rule in favor of proceeding on a case
that has been prematurely brought, as here.

Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Motion should not be
granted and the Court should not abstain from proceeding in this action. By no later


                                                                              Initials of preparer _efc___
CV-90 (10/08)                        CIVIL MINUTES - GENERAL                                  Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case           2:18-cv-09433-SJO (GJS)                                     Date      January 16, 2019
 No.
 Title          Robert Al Lammers v. Sandra Hutchins

than February 15, 2019, Petitioner shall file a Response to this Order To Show Cause
and advise the Court whether he agrees or disagrees that abstention is required. If the
latter, he must explain why abstention is not required, including by providing evidence of
one or more unusual circumstances that would require the Court to disregard the “general
rule” requiring abstention given the procedural posture of Petitioner’s state criminal case.

Petitioner is cautioned that the failure to file a timely response to this Order To Show
Cause will be deemed to constitute a concession that abstention is warranted and that
this case should be dismissed with prejudice.1

IT IS SO ORDERED.




         1
                 If Petitioner concedes that abstention is required and does not wish to prepare and file the
Response required by this Order, he may expedite matters by filing a Notice of Dismissal, whether by
utilizing the attached Form CV-009 or preparing his own simple document, signed by him, in which he
states, clearly, that he is dismissing this action voluntarily and without prejudice pursuant to Rule
41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.


                                                                                          Initials of preparer _efc___
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                         Page 3 of 3
